Citation Nr: 9917183	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-11 453	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for the residuals of a stress fracture of the left 
third metatarsal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to February 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In August 1996, the Board remanded the case for the 
development of additional evidence.  The requested 
development having been completed, this matter is now ready 
for appellate review.

Upon review of the informal hearing presentation filed by the 
veteran's service organization representative in June 1996, 
it appears the veteran contends that his disabilities, both 
service-connected and non-service-connected, render him 
unable to maintain substantially gainful employment.  As the 
veteran attributes his asserted unemployability, at least in 
part, to non-service-connected disabilities, the Board finds 
that his contentions do not amount to an "inextricably 
intertwined" claim for a total disability rating due to 
service connected disabilities, which might otherwise require 
a remand.  Conversely, while the discussion could consitiute 
a claim for a permanent and total disability rating for 
pension purposes, the veteran's service would not qualify him 
for consideration for that benefit.  Thus, the Board may 
proceed with its consideration of the issues on appeal. 

The Board notes that the RO notified the veteran, by letter 
dated in October 1998, that if he wishes to reopen his claim 
for entitlement to service connection for a right knee 
disorder, he must present new and material evidence.  As of 
the date of this decision, it does not appear that the 
veteran has done so.  Therefore, there is no reopened claim 
pending for that disability.


FINDINGS OF FACT

1.  Sufficient evidence to render an equitable disposition of 
this appeal has been obtained by the RO.

2.  The veteran's left knee disability is manifested by full 
range of motion with no objective evidence of effusion, 
instability, excess fatigability or incoordination, some mild 
patellofemoral crepitance, a mildly positive patellofemoral 
grind test, muscle strength of 4+/5, and X-ray evidence of 
minimal calcification at the tendinous insertion at the 
superior patella. 

3.  The residuals of a stress fracture of the left third 
metatarsal include normal range of motion of the left foot, 
no X-ray evidence of stress fracture, no pain on palpation,  
and a callus at the head of the third metatarsal.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating 
greater than 10 percent for a left knee disability have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.20, 4.71a, and Diagnostic Code 5299-
5257 (1998). 

2.  The criteria for the assignment of a compensable 
disability rating for the residuals of a stress fracture of 
the third metatarsal have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.20, 4.31, 4.71a, 
and Diagnostic Code 5299-5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Statutes and Regulations

As an initial matter, the Board finds that the veteran has 
presented well-grounded claims for increased evaluations 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claims of possible deterioration with respect to 
these conditions since the last final decision on the merits 
are at least plausible.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts pertinent to these issues have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  When a 
condition not listed in the rating schedule is encountered, 
it is permissible to rate such a disability under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  In every instance 
where the VA rating schedule does not provide a zero percent 
evaluation for a Diagnostic Code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

When functional loss is alleged to be due to pain on motion, 
the provisions of 38 C.F.R. §§ 4.40, and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  While the provisions of 38 C.F.R. § 4.40 do not 
require separate ratings based on pain, the Board is 
obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Where entitlement to compensation and a disability rating 
have already been established and an increase in the current 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a review of the 
recorded history of a disability is necessary in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet.App. 55 
(1994), but see Fenderson  v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  Thus, the Board will only briefly 
address the past history of the disabilities at issue, while 
emphasizing the present level of disability. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998), the Board has reviewed all the evidence of record 
pertaining to the history of the disabilities at issue, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

II.  Left Knee Disability

The veteran asserts that the pain and limitation of function 
attributable to his left knee disability has increased in 
severity and warrants more than a 10 percent disability 
evaluation.

By rating decision in September 1984, the veteran was granted 
service connection for chondromalacia of the left knee.  That 
disability is currently evaluated as 10 percent disabling, 
effective from March 1, 1984, the day after the veteran's 
separation from service, by analogy to Diagnostic Code 5257.  
38 C.F.R. § 4.71a, and Diagnostic Code 5257.   

Diagnostic Code 5257 provides ratings for knee impairment, 
other than ankylosis, based upon the severity of symptoms of 
recurrent subluxation or lateral instability.  A 10 percent 
rating is assignable when the symptoms are slight, a 20 
percent rating is assignable when the symptoms are moderate, 
and a 30 percent rating is assignable when the symptoms are 
severe.  38 C.F.R. § 4.71a, Code 5257.

While in service, in 1982, the veteran was found walking 
aimlessly in the woods during a field exercise.  It was noted 
that he followed and obeyed orders slowly, avoided eye 
contact, and would not respond to questions.  Upon 
examination, it was noted that the veteran was experiencing 
an adjustment reaction to difficult field conditions, and to 
being separated from his wife (his closest emotional 
support).  It was also noted that he was having occupation 
problems involving re-enlistment bargaining.  The diagnosis 
was adjustment reaction with disturbance of behavior.  A 
closing report dated in March 1982 stated that his mental 
status was within normal limits.  The assessment was 
occupational and physical problems causing stress.

The report of the veteran's April 1988 VA examination noted 
that he presented with complaints of constant left knee pain, 
swelling and crepitus.  He reported that his pain increased 
with use of the joint.  He further reported that he took non-
prescription analgesic medication to relieve his left knee 
pain.  The examiner noted that palpation of the patella from 
side-to-side elicited popping and grating sounds.  Range of 
motion was normal.  X-ray studies of the left knee were 
normal.  The diagnosis was chondromalacia of the left knee by 
history.

In March 1993, the veteran filed a claim for entitlement to 
service connection for an acquired psychiatric disorder.  He 
asserted that he had been harassed and treated badly in 
service when unable to perform the duties of an infantryman 
due to injuries to his knees and feet.  The report of a May 
1993 VA psychiatric examination noted that the veteran felt 
the service had ruined his life and that he would never be 
able to do anything.  The diagnostic impression was mixed 
personality disorder with passive-aggressive and narcissistic 
traits.  The examiner opined that there was no other 
diagnosis and that the veteran was not psychiatrically 
impaired.

The veteran was afforded a VA examination in June 1993.  At 
that time, the veteran again complained of left knee pain, 
which was increased with walking or stair climbing.  No left 
knee deformity, joint effusion, or swelling, were noted.  The 
ligaments were found to be stable.  Range of motion was 
normal.  The diagnosis was chondromalacia patella.

In July 1993, the RO denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.

Another VA examination of the veteran's left knee was 
conducted in April 1994.  The veteran repeated his complaints 
of pain and reported that standing for long periods of time 
also increased his knee pain.  X-ray studies, which included 
standing views, showed well preserved knee and patellofemoral 
joints.  The diagnosis was chondromalacia patella of the left 
knee by history.

In August 1996, the Board confirmed the RO's denial of the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, and remanded the other pending 
issues so that, inter alia, a VA examiner could consider the 
effect of pain on the function of the left knee.

The veteran was afforded VA examinations of his left knee in 
September 1996 and October 1998.  The reports of those 
examinations show that he continued to complain of constant 
left knee pain, which increased with use.  He complained that 
he could not squat or bend due to left knee pain.  He 
reported that his left knee gave way about twice a year, 
causing shooting pain, severe swelling, and extreme 
limitation of motion.  He stated that when the knee gave way 
he had to ambulate on crutches.  He reported that he had been 
unemployed for eight years as he could not stand for more 
than an hour due to musculoskeletal pains, including the pain 
in his left knee.  Examination of the left knee revealed no 
effusion, instability, excess fatigability or incoordination.  
Mild patellofemoral crepitance and a mildly positive 
patellofemoral grind test were noted.  Muscle strength was 
noted to be 4+/5.  Range of motion of the left knee was found 
to be normal.  X-ray studies of the knee taken in September 
1996 showed minimal calcification at the tendinous insertion 
at the superior patella but was otherwise within normal 
limits.  The examiner who conducted the 1998 examination 
noted that the veteran did not wear a knee brace, did not 
take medication for his knee pain, and did not have any 
history of left knee surgery.  The examiner who performed the 
1996 VA examination expressed a belief that the majority of 
the veteran's symptoms were due to his psychiatric disorders.  
The examiner who performed the 1998 VA examination remarked 
that the veteran described flare-ups which sounded 
particularly disabling, and during such flare-ups the pain 
could significantly limit the function of the knee for 
repeated use over a period of time, but that no anatomic 
reason could be found for such flare-ups.    

Upon consideration of all the evidence of record, the Board 
finds that the 10 percent evaluation currently in effect for 
the left knee disability is appropriate and should not be 
increased at this time.  In making this determination, the 
Board took special note of the fact that although the veteran 
asserts that he has severe flare-ups of his left knee 
problems about twice a year, there is no medical evidence in 
the claims file that he has ever sought medical treatment for 
those flare-ups.  The Board further took note of the fact 
that the VA examiner who conducted the October 1998 
examination could find no anatomical reason for the asserted 
flare-ups.  Given that the veteran's claims of painful flare-
ups are not supported by objective medical findings, or by 
his visible behavior, the Board concludes they are not 
credible.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The range of motion of the veteran's left knee is within 
normal limits.  Doubtless the patellofemoral chondromalacia 
does cause the veteran some pain; however, the medical 
evidence of record shows that the left knee disability is, 
overall, only slight.  Therefore, a higher disability rating 
would not be appropriate under Diagnostic Code 5257.  
38 C.F.R. § 4.71a, and Diagnostic Code 5257.

As no objective medical evidence has been presented to show 
that there is any ankylosis, subluxation or recurrent 
instability, or limitation of motion of the left knee, higher 
disability ratings would not be appropriate under Diagnostic 
Codes 5256, 5260, or 5261.  38 C.F.R. § 4.71a, and Diagnostic 
Codes 5256, 5260, and 5261 (1998).  

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.


III.  Residuals of a Stress Fracture of the Left Third 
Metatarsal

By rating action dated in September 1984 service connection 
was granted for the residuals of a stress fracture of the 
third metatarsal of the left foot.  That disability is 
currently evaluated as zero percent disabling by analogy to 
Diagnostic Code 5284, effective from March 1, 1984, the day 
after the veteran's separation from service.  38 C.F.R. 
§ 4.71a, and Diagnostic Code 5299-5284.  

Diagnostic Code 5284 provides ratings for foot injuries based 
on the level of symptomatology.  When the symptoms are 
moderate, a 10 percent rating is assignable.  When the 
symptoms are moderately severe, a 20 percent rating is 
assignable, and when the symptoms are severe, a 30 percent 
rating is assignable.  If there is actual loss of use of the 
foot, a 40 percent rating will be assigned.  38 C.F.R. 
§ 4.71a, Code 5284.

The report of the veteran's April 1988 VA examination noted 
that he presented with complaints of pain in his left foot 
when walking.  He stated that he took non-prescription 
medication to relieve the pain.  A callus was noted at the 
head of the third metatarsal, which was painful to the touch.  
The left foot had normal range of motion.  X-ray studies 
showed no abnormalities and no evidence of any old fracture.  
The diagnosis was history of stress fracture of the third 
metatarsal of the left foot.

The veteran was afforded another VA examination of his left 
foot in September 1996.  At that time he complained of 
occasional sharp pains in that foot, and stated that his foot 
felt better since he began using arch supports.  The examiner 
noted that the foot had no apparent disability other than 
calcaneal spurs.  X-ray studies revealed no evidence of any 
fractures or dislocations.  The examiner opined that many of 
the veteran's symptoms might be related to his psychiatric 
disorders.

The report of the veteran's October 1998 VA examination noted 
that he complained of having had several stress fractures 
since his separation from service.  He reported that he had 
shoe inserts and special bottoms for several of his shoes.  
He stated that he was not taking any medication for his foot, 
and that his left foot was not currently bothering him that 
much.  He further stated that he could not stay on his feet 
for more than one hour due to multiple musculoskeletal 
complaints, including his left foot.  X-ray studies of the 
left foot were normal.  It was noted that the veteran had 
static pes planus of the left foot, with no pain on palpation 
of the metatarsals and no appreciable swelling.  His dorsalis 
pedis and posterior tibial pulses were 2+.  The extensor 
hallucis longus muscle strength was 5/5.  The assessment was 
left flat foot deformity, no pain on palpation, normal range 
of motion and no current stress fractures.  The examiner 
noted that if the veteran develops stress fractures easily, 
that could limit his ability to walk or stand.  However, the 
examiner further noted that no stress fracture was seen on 
the October 1998 examination.

Upon consideration of all the evidence of record, the Board 
finds that the non-compensable disability rating currently in 
effect for the residuals of a stress fracture of the left 
third metatarsal is appropriate and should not be increased.  
There is no objective medical evidence to show that the 
residuals of that fracture currently cause any more than very 
slight symptoms.  Thus, the criteria for a compensable 10 
percent rating for moderate symptoms have not been met or 
approximated.  38 C.F.R. §§ 4.7, 4.71a, and Diagnostic Code 
5299-5284.  Further, as there is no medical evidence of 
malunion or nonunion of the metatarsal bone, a higher 
disability rating would not be available under Diagnostic 
Code 5283.  38 C.F.R. § 4.71a, and Diagnostic Code 5283 
(1998).  

The Board notes that the veteran previously claimed 
entitlement to service connection for flat feet.  However, 
that claim was denied in September 1984 and is not now before 
the Board on appeal.  Further, no medical evidence has been 
presented to indicate that the pes planus observed in the 
veteran's left foot at the time of his 1996 VA examination is 
causally related to his in-service stress fracture of the 
third metatarsal. 

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

In reaching its decision on the issues on appeal, the Board 
has considered the complete history of the disabilities in 
question as well as current clinical manifestations and the 
effect the disabilities may have on the earning capacity of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.16 (1998).  Where 
applicable, the functional effect of painful motion has also 
been considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  


ORDER

Entitlement to a disability rating greater than 10 percent 
for a left knee disability is denied.

Entitlement to an increased (compensable) disability rating 
for the residuals of a stress fracture of the left third 
metatarsal is denied.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

